{¶ 16} I respectfully dissent. Progressive initially filed a complaint for declaratory judgment, requesting that the trial court determine "the bodily injury liability and property damage coverages under [the policy issued by Progressive to Thomas] at the moment of [the accident]." Progressive subsequently filed an amended complaint for declaratory judgment, stating that "certain issues have arisen regarding the rights, status, and other legal relations between Progressive and its insured" and requesting a declaration as to the "limits and coverages" of the policy at the time of the accident. Progressive alleged in its amended complaint that Hammerlein had "obtained" the policy for Thomas and "may have an interest in this matter." Progressive further alleged that "on May 8, 2002, through Hammerlein Helton Insurance, the limits of coverage under this policy were increased * * * to $1,000,000 combined single limit effective May 5, 2000."
 {¶ 17} In the original and amended complaints, Progressive requested a declaration of its rights and responsibilities in relation to its insured, Thomas. Neither complaint for declaratory judgment set forth any claims against Hammerlein. Hammerlein, Thomas, and various other defendants filed motions for summary judgment, which the trial court granted. In granting the motions, the trial court essentially issued what Progressive had requested in its amended complaint: a declaration of its rights and responsibilities to Thomas under the policy. In issuing its declaration, the court determined, based upon the "undisputed evidence," that Progressive had "intended to and did issue a $1,000,000 policy to its insured, Richard Thomas, retroactive to May 5, 2000," and that it did so after having been informed of the May 6 accident. The court declared that Thomas had coverage of $1,000,000 under the Progressive policy effective May 5, 2000.
 {¶ 18} Subsequently, Progressive filed a motion for leave to file a second amended complaint. The trial court, with the agreement of Progressive and Hammerlein, placed of record an entry granting Progressive's motion. Progressive filed its second amended complaint, alleging that "on May 8, 2000, when Hammerlein Helton personnel requested that the increase in coverage be made effective May 5, 2000, they breached the Producer's Agreement and the Ohio On-Line *Page 160 
Guide." Progressive requested that Hammerlein be ordered to indemnify it for any amounts paid over the $100,000 single-limit combined coverage. After the second amended complaint was filed, the case was reassigned to another judge. Following a bench trial, the second judge determined that "there was no meeting of the minds" between Hammerlein and Thomas sufficient to increase the insurance coverage effective May 5, 2000, and that Hammerlein had breached the Producer's Agreement and the Ohio On-Line Guide on May 8, 2000, by requesting an increase in Thomas's coverage effective May 5, 2000, because Hammerlein had "backdated" an "incomplete request for a commercial vehicle policy change endorsement."
 {¶ 19} I view the first trial judge's entry of summary judgment under Progressive's first amended complaint as a declaration that Thomas was entitled to $1,000,000 of coverage under the Progressive policy effective May 5, 2000. This declaratory judgment disposed of the legal issues concerning Progressive and Thomas, effectively ending the litigation between those parties. The second trial judge's decision stated that the $1,000,000 coverage was not effective on May 5, 2000, because there was no "meeting of the minds" between Hammerlein and Thomas as to coverage amounts. Where does this leave Thomas? If, as the second trial judge found, the $1,000,000 coverage was not effective on May 5, 2000, because there was no "meeting of the minds * * * sufficient to increase the coverage," then Progressive is obligated to provide Thomas only $100,000 in coverage for the accident on May 6. Such a result directly contradicts the declaration of rights issued by the first trial judge. Further, if, as the second trial judge found, the $1,000,000 coverage was not effective on May 5, 2000, then Hammerlein is not liable for any indemnification because Progressive is obligated to provide only $100,000 in coverage.
 {¶ 20} I would hold that the second trial judge was bound by the first trial judge's declaration that Progressive was obligated to provide Thomas with coverage of $1,000,000 effective May 5, 2000. I would also hold that the breach-of-contract claims raised by Progressive against Hammerlein in the second amended complaint were inappropriate for disposition in a declaratory-judgment action. That being said, given the posture of this case, I would sustain the first assignment of error to the extent that it alleges that the second trial judge was bound by the first trial judge's declaration that Progressive was obligated to provide Thomas with coverage of $1,000,000 effective May 5, 2000.
 {¶ 21} Further, I do not believe that the issue litigated between Progressive and Hammerlein should have been whether Hammerlein and Thomas had come to a meeting of the minds about coverage amounts. Any question to that effect was effectively ended by the first trial court's declaration that "the court finds that there was a contract and Progressive is bound to fulfill its terms under the *Page 161 
contract." The question, as I see it, was whether a breach of contract by Hammerlein resulted in Progressive's obligation to provide Thomas with coverage of $1,000,000 effective May 5, 2000. I point out that the first trial judge's declaration stated that it was undisputed that (1) on May 8, 2000, Hammerlein, on Thomas's behalf, requested an increase in coverage effective May 5, 2000, and reported the May 6 accident; (2) Progressive knew about the accident when it, through Hammerlein, increased the coverage limits to $1,000,000 effective May 5; and (3) Progressive billed Thomas for the $1,000,000 coverage retroactive to May 5, and Thomas paid the premium. I would reverse the judgment of the trial court and remand the cause with instructions that the trial court reconsider its decision in that light.